UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1909


JASON VICKS; MEKEISHA VICKS,

                Plaintiffs - Appellants,

          v.

OCWEN LOAN SERVICING, LLC; JOHN DOE 1-5,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:16-cv-00263-FDW)


Submitted:   January 20, 2017              Decided:   January 25, 2017


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Jason Vicks, Mekeisha Vicks, Appellants Pro Se. Dennis Kyle
Deak, TROUTMAN SANDERS, LLP, Raleigh, North Carolina, for
Appellee Ocwen Loan Servicing, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason and Mekeisha Vicks (“Appellants”) appeal the district

court’s order dismissing their civil action against Ocwen Loan

Servicing, LLC (“Appellee”), arising from Appellee’s involvement

in   mortgage     foreclosure        proceedings       in    North   Carolina     state

court related to Appellants’ residential property.                         The district

court dismissed four of Appellants’ claims for lack of subject

matter jurisdiction, invoking the Rooker-Feldman * doctrine.                          It

dismissed       their   remaining     claim    of   intentional        infliction      of

emotional distress (“IIED”) pursuant to Fed. R. Civ. P. 12(b)(6)

for failure to state a claim.                For the reasons that follow, we

affirm     in    part,    vacate      in   part,       and    remand       for   further

proceedings.

       We review de novo the district court’s determination that

it lacked subject matter jurisdiction over Appellants’ claims.

Flame S.A. v. Freight Bulk Pte. Ltd., 807 F.3d 572, 580 (4th

Cir. 2015).       The Rooker-Feldman doctrine bars state-court losers

from   seeking     review     in   federal     court    of    “injuries      caused   by

state-court       judgments        rendered     before       the     district      court

proceedings       commenced    and    inviting      district       court    review    and

rejection of those judgments.”             Exxon Mobil Corp. v. Saudi Basic



       *
       D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fid. Tr. Co., 263 U.S. 413 (1923).



                                           2
Indus.     Corp.,   544 U.S. 280,   284    (2005).    Under    this    narrow

doctrine,        federal    courts      may     entertain   claims    previously

examined by a state court, so long as those claims do not seek

review of the state court decision itself.                    See Elyazidi v.

SunTrust Bank, 780 F.3d 227, 233 (4th Cir. 2015).                           Where a

federal complaint raises claims independent of, but in tension

with, a state court judgment, the Rooker-Feldman doctrine “is

not   an    impediment      to    the   exercise    of   federal    jurisdiction”

simply because “the same or a related question was earlier aired

between the parties in state court,” and any tension created by

the concurrent federal and state proceedings “should be managed

through the doctrines of preclusion, comity, and abstention.”

Thana v. Bd. of License Comm’rs for Charles Cty., Md., 827 F.3d
314, 320 (4th Cir. 2016) (internal quotation marks omitted).

      The district court concluded that Appellants’ claims were

barred      by     the     Rooker-Feldman        doctrine    as     “inextricably

intertwined” with the state court’s foreclosure order because

success on their federal claims would require the district court

to determine that the state court order was wrongly decided or

to take action that would render that order ineffectual.                      While

we have previously articulated a similar standard, see Plyler v.

Moore, 129 F.3d 728, 731 (4th Cir. 1997), subsequent authority

from the Supreme Court and this court has clarified the Rooker-

Feldman doctrine’s narrow scope.              As we have explained,

                                          3
        [u]nder   Exxon,   [the]   “inextricably  intertwined”
        language does not create an additional legal test for
        determining when claims challenging a state-court
        decision are barred, but merely states a conclusion:
        if the state-court loser seeks redress in the federal
        district court for the injury caused by the state-
        court decision, his federal claim is, by definition,
        “inextricably   intertwined”   with   the  state-court
        decision, and is therefore outside of the jurisdiction
        of the federal district court.

Davani v. Va. Dep’t of Transp., 434 F.3d 712, 719 (4th Cir.

2006); see also Thana, 827 F.3d at 319-20 (describing doctrine’s

narrow application).                Thus, as the court also has clarified, the

mere fact that a ruling favorable to the federal plaintiff may

call into question the correctness of a state court judgment has

no     bearing      on        the   federal     court’s       jurisdiction         over     the

plaintiff’s claims under Rooker-Feldman.                       See Thana, 827 F.3d at

322.

        Here, Appellants’ first four claims for relief seek either

a declaration that Appellee has no rights to the loan proceeds

or damages against Appellee for violations of the Real Estate

Settlement       Procedures          Act    (“RESPA”),       see   12     C.F.R.   § 1024.35

(2016),       and   several         provisions       of   North    Carolina       state    law.

While    success         on    these   claims        could   call    into       question    the

validity       of   the        state       court’s    May    2011       order    authorizing

foreclosure, the claims do not seek appellate review of that

order    or    fairly         allege   injury       caused    by    the    state    court    in

entering that order.                 We therefore conclude that the district


                                                4
court    erred     in    applying       the      Rooker-Feldman            doctrine      to   bar

Appellants’ claims.            Further, while we are not precluded from

affirming the dismissal of these claims on alternative grounds,

see Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th

Cir.    1992),     upon     review          of       the   record         and    the    parties’

submissions on appeal, we conclude that prudence counsels in

favor    of     reserving        further         judgment        on       the    propriety    of

Appellants’ claims to the district court in the first instance.

We     therefore        vacate        the     district           court’s         dismissal     of

Appellants’ first four claims for relief and remand for further

proceedings.

       Appellants also challenge the district court’s dismissal of

their    IIED    claim.          We     review        de   novo       a    district      court’s

dismissal for failure to state a claim.                          King v. Rubenstein, 825
F.3d 206,    214     (4th     Cir.       2016).         To    survive        Rule    12(b)(6)

dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.”            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted).                        Our review of the record

confirms the district court’s conclusion that Appellants failed

to state a valid IIED claim.                     See Holloway v. Wachovia Bank &

Trust    Co.,    N.A.,     452 S.E.2d 233,      240    (N.C.         1994)   (stating

elements of claim); Waddle v. Sparks, 414 S.E.2d 22, 27 (N.C.

1992) (describing requirement of “severe emotional distress”).

                                                 5
We   therefore     affirm     the   district       court’s       dismissal    of   this

claim.

      In   summary,    we    affirm   the     district       court’s      judgment    in

part, insofar as it dismisses Appellants’ IIED claim.                        We vacate

the district court’s judgment in part, insofar as it dismisses

Appellants’      remaining      claims       for     lack    of     subject      matter

jurisdiction, and we remand for further proceedings consistent

with this opinion.          In so doing, we express no opinion as to the

legal sufficiency of Appellants’ reinstated claims or to the

application    of     the    doctrines   of        issue    preclusion     and     claim

preclusion to those claims, leaving the adequate development of

these issues to the parties and to the district court.                                We

dispense    with    oral      argument   because           the    facts    and     legal

contentions   are     adequately      presented       in    the    materials     before

this court and argument would not aid the decisional process.


                                                                  AFFIRMED IN PART,
                                                                   VACATED IN PART,
                                                                       AND REMANDED




                                         6